PER CURIAM.
The respondent, Morton Rosenblum, a member of The Florida Bar, was tried before a referee and found guilty on three counts of improperly using or embezzling clients’ funds and of other deceitful practices involving the property and business of his clients. The referee recommended that the respondent be disbarred.
The Board of Governors has entered and filed in this court its judgment concurring in and adopting the findings and recommendations of the referee.
The respondent has not petitioned this court for review as authorized by the Integration Rule of The Florida Bar.
We have considered the record and have determined that the judgment of the Board of Governors should be approved by this court.
Accordingly the respondent, Morton Rosenblum, is hereby disbarred from the practice of law and membership in The Florida Bar and is ordered to pay the costs of this proceeding in sum of $213.13, for which let execution issue.
It is so ordered.
THORN AL, C. J., and THOMAS, O’CONNELL, CALDWELL and ERVIN, JJ-, concur.